                                            Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMERICAN CIVIL LIBERTIES UNION                    Case No. 19-cv-00290-EMC
                                         FOUNDATION, et al.,
                                   8
                                                        Plaintiffs,                        ORDER DENYING DEFENDANT’S
                                   9                                                       MOTION FOR PARTIAL SUMMARY
                                                  v.                                       JUDGMENT
                                  10
                                         U.S. DEPARTMENT OF JUSTICE, et al.,               Docket No. 31
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.     INTRODUCTION

                                  15           Plaintiffs American Civil Liberties Union Foundation and American Civil Liberties Union

                                  16   Foundation of Northern California seek information from a number of federal agencies regarding

                                  17   the government’s monitoring of social media in various contexts. Plaintiffs sought that

                                  18   information through a Freedom of Information Act request, and the FBI responded with a partial

                                  19   Glomar response with respect to Plaintiffs’ request for information related to immigration and

                                  20   transportation contexts. Plaintiffs filed this suit challenging the Glomar response. The FBI filed a

                                  21   Motion for Partial Summary Judgment as to the FBI’s Glomar response.

                                  22                                       II.     BACKGROUND

                                  23   A.      Factual Background

                                  24           Plaintiffs American Civil Liberties Union Foundation and American Civil Liberties Union

                                  25   Foundation of Northern California (collectively “Plaintiffs”) bring this action under the Freedom

                                  26   of Information Act (“FOIA”), 5 U.S.C. § 552. See Complaint at 2, Docket No. 1. Defendants are

                                  27   the Department of Justice, the Federal Bureau of Investigation, the Department of Homeland

                                  28   Security, U.S. Customs and Border Protection, U.S. Citizenship and Immigration Services, U.S.
                                            Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 2 of 20




                                   1   Immigration and Customs Enforcement and the Department of State (collectively “Defendants”).

                                   2   Id. at 1. Plaintiffs seek information about “Defendant federal agencies’ surveillance of social

                                   3   media users and speech.” Id. at 2. Plaintiffs contend that Defendants “are taking steps to monitor

                                   4   social media users and their speech, activities, and associations” and that the agencies are pursuing

                                   5   the ability to engage in “programmatic and sustained tracking of U.S. citizens and noncitizens

                                   6   alike.” Id. Plaintiffs further allege that Defendants have specifically “ramped up the monitoring

                                   7   and retention of immigrants’ and visa applicants’ social media information, including for the

                                   8   purpose of conducting what the Trump administration has called ‘extreme vetting’ or ‘visa

                                   9   lifecycle vetting.’” Id.

                                  10           In particular, the Complaint alleges that the FBI has “sought information from contractors

                                  11   on a planned automated tool that would enable the FBI to search and monitor information on

                                  12   social media platforms.” Id. at 5. Plaintiffs’ contend the FBI has also revealed “that it would
Northern District of California
 United States District Court




                                  13   acquire social media monitoring software that would give it full access to Twitter data, searchable

                                  14   using customizable filters ‘tailored to operational needs.’” Id. “News reports further indicate that

                                  15   the FBI has established a social media surveillance task force,” although the “purpose and scope of

                                  16   the task force remain unclear.” Id. at 5–6. The Complaint argues that such surveillance “raises

                                  17   serious free speech and privacy concerns,” “risks chilling expressive activity,” and could “lead to

                                  18   the disproportionate targeting of racial and religious minority communities.” Id. It also contends

                                  19   that “[b]asic due process and fairness are also undermined when significant decisions affecting

                                  20   peoples’ lives . . . are influenced by secret algorithms that analyze information obtained from

                                  21   social media without necessary context or rules to prevent abuse.” Id. at 6.

                                  22   B.      Procedural Background

                                  23           On May 24, 2018, Plaintiffs submitted a FOIA request to Defendants “seeking the release

                                  24   of records pertaining to the federal government’s social media surveillance.” Id. at 2. Plaintiffs

                                  25   sought five categories of records:

                                  26           (1) social media surveillance-related policies and guidance;

                                  27           (2) records concerning the purchase or acquisition of social media surveillance

                                  28              technologies;
                                                                                         2
                                          Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 3 of 20




                                   1           (3) communications to or from private businesses concerning social media surveillance

                                   2               products;

                                   3           (4) communications to or from social media platforms concerning surveillance of social

                                   4               media content; and

                                   5           (5) records concerning the use or incorporation of social media content within systems or

                                   6               programs that make use of algorithms, machine-learning processes, or predictive

                                   7               analytics applications.

                                   8   Id. at 7.

                                   9           The FBI acknowledged receipt of that FOIA request letter on June 8, 2018. Id. at 8. In its

                                  10   response, the FBI invoked Exemption 7(E) of FOIA, codified at 5 U.S.C. §552 (b)(7)(E). The

                                  11   exemption states:

                                  12                   This section does not apply to matters that are . . . records or
Northern District of California
 United States District Court




                                                       information compiled for law enforcement purposes, but only to the
                                  13                   extent that the production of such law enforcement records or
                                                       information . . . would disclose techniques and procedures for law
                                  14                   enforcement investigations or prosecutions, or would disclose
                                                       guidelines for law enforcement investigations or prosecutions if
                                  15                   such disclosure could reasonably be expected to risk circumvention
                                                       of the law.
                                  16

                                  17   In particular, the FBI stated: “we neither confirm nor deny the existence of records responsive to

                                  18   your request pursuant to FOIA exemption (b)(7)(E),” thereby issuing a so-called “Glomar”

                                  19   response to Plaintiff’s entire request. Id. In July 2018, Plaintiffs administratively appealed the

                                  20   FBI’s response. Id. The FBI denied Plaintiffs’ request for expedited processing of the appeal, and

                                  21   on January 17, 2019, Plaintiffs filed suit in federal court (after receiving no further response to the

                                  22   administrative appeal in the intervening period). Id.

                                  23           In May 2019, the FBI modified its initial Glomar response, limiting it to only part of

                                  24   Plaintiffs’ request. See Joint Case Management Statement from June 5, 2019 (“JCMS”) at 2,

                                  25   Docket No. 21. In particular, the FBI limited its Glomar response to the following portion of

                                  26   Plaintiffs’ request:

                                  27

                                  28
                                                                                          3
                                            Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 4 of 20




                                   1          2. All records created since January 1, 20151 concerning the purchase of, acquisition of,

                                   2             subscription to, payment for, or agreement to use any product or service that searches,

                                   3             analyzes, filters, monitors, or collects content available on any social media network,

                                   4             including but not limited to:

                                   5               a. Records concerning any product or service capable of using social media content in

                                   6                   assessing applications for immigration benefits or admission to the United States;

                                   7               b. Records concerning any product or service capable of using social media content

                                   8                   for immigration enforcement purposes; and

                                   9               c. Records concerning any product or service capable of using social media content

                                  10                   for border or transportation screening purposes.

                                  11   Defendant’s Motion for Partial Summary Judgment (“Mot.”) at 2, Docket No. 31. With respect to

                                  12   these parts of Plaintiffs’ request, the FBI “refused to confirm or deny” the existence of responsive
Northern District of California
 United States District Court




                                  13   records, invoking the protections of FOIA Exemption (7)(E). Id. at 3. Plaintiffs challenge the

                                  14   FBI’s refusal and argue that the agency has not “provided a legitimate basis for this assertion

                                  15   under 5 U.S.C. §552 (b)(7)(E).”2 JCMS at 3. On September 6, 2019, Defendant DOJ filed a

                                  16   Motion for Partial Summary Judgment with Respect to the FBI. See Docket No. 31.

                                  17                                        III.      DISCUSSION

                                  18   A.      Legal Standard

                                  19           Federal Rule of Civil Procedure 56 provides that a “court shall grant summary judgment

                                  20   [to a moving party] if the movant shows that there is no genuine dispute as to any material fact and

                                  21

                                  22   1
                                        “[T]he parties have [since] agreed to apply a starting date of January 1, 2016 for all parts of the
                                  23   Request to FBI except part 1 of the Request.” JCMS at 2.
                                       2
                                  24     At the Joint Case Management Conference on June 12, 2019, the Court directed the parties to
                                       submit “a joint letter addressing whether there is any administrative remedy Plaintiffs can pursue
                                  25   with respect to the FBI’s modified response to their FOIA request.” See Docket No. 23. On June
                                       14, 2019, the parties responded with a letter, noting: “26 C.F.R. § 16.8(b)(2) provides that ‘[a]n
                                  26   appeal ordinarily will not be adjudicated if the request becomes a matter of FOIA litigation.’
                                       Because the request at issue is already in litigation, it appears that [the Department of Justice’s
                                  27   Office of Information Policy] could not presently adjudicate an administrative appeal of the FBI’s
                                       modified response.” See Docket No. 24. The Court subsequently found it appropriate to resolve
                                  28   the issue “whether the FBI should process parts 2(a)–(c) of Plaintiffs’ FOIA request.” See Docket
                                       No. 26.
                                                                                           4
                                           Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 5 of 20




                                   1   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is

                                   2   genuine only if there is sufficient evidence for a reasonable jury to find for the nonmoving party.

                                   3   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). “The mere existence of a

                                   4   scintilla of evidence . . . will be insufficient; there must be evidence on which the jury could

                                   5   reasonably find for the [nonmoving party].” Id. at 252. At the summary judgment stage, evidence

                                   6   must be viewed in the light most favorable to the nonmoving party and all justifiable inferences

                                   7   are to be drawn in the nonmovant’s favor. See id. at 255.3

                                   8          Where a defendant moves for summary judgment based on an affirmative defense (i.e., an

                                   9   issue on which it bears the burden of proof), the defendant must establish “all of the essential

                                  10   elements of the . . . defense to warrant judgment in [its] favor.” Martin v. Alamo Cmty. College

                                  11   Dist., 353 F.3d 409, 412 (5th Cir. 2003) (internal quotation marks omitted; emphasis omitted); see

                                  12   also Clark v. Capital Credit & Collection Servs., 460 F.3d 1162, 1177 (9th Cir. 2006) (noting that
Northern District of California
 United States District Court




                                  13   a defendant bears the burden of proof at summary judgment with respect to an affirmative

                                  14   defense).

                                  15          FOIA is animated by “the fundamental principle of public access to Government

                                  16   documents.” John Doe Agency v. John Doe Corp., 493 U.S. 146, 151 (1989). It is “broadly

                                  17   conceived,” and “disclosure, not secrecy” is its dominant objective. Id. at 151–52. At the same

                                  18   time, Congress has exempted some information “under clearly delineated statutory language.” Id.

                                  19   at 152 (citing Department of Air Force v. Rose, 425 U.S. 352, 360–61 (1976)). These exemptions

                                  20   are “limited” and “must be narrowly construed.” Rose, 425 U.S. at 361. “Furthermore, ‘the

                                  21   burden is on the agency to sustain its action.’” John Doe Agency, 493 U.S. at 152 (citing 5 U.S.C.

                                  22   § 552(a)(4)(B)). In other words, “[g]iven FOIA’s overarching purpose, ‘the strong presumption in

                                  23   favor of disclosure places the burden on the agency to justify the withholding of any requested

                                  24

                                  25   3
                                         Evidence may be presented in a form that is not admissible at trial so long as it could ultimately
                                  26   be capable of being put in admissible form. See Fed. R. Civ. P. 56(c)(2) (providing that “[a] party
                                       may object that the material cited to support or dispute a fact cannot be presented in a form that
                                  27   would be admissible in evidence”). See, e.g., Fonseca v. Sysco Food Servs. of Ariz., Inc., 374 F.3d
                                       840, 846 (9th Cir. 2004) (stating that “[e]ven the declarations that do contain hearsay are
                                  28   admissible for summary judgment purposes because they ‘could be presented in an admissible
                                       form at trial’”).
                                                                                          5
                                         Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 6 of 20




                                   1   documents.’” Civil Beat Law Ctr. for the Pub. Interest, Inc. v. Centers for Disease Control &

                                   2   Prevention, 929 F.3d 1079, 1084 (9th Cir. 2019) (quoting U.S. Dep’t of State v. Ray, 502 U.S.

                                   3   164, 173 (1991)).

                                   4          The Ninth Circuit has observed that “[g]enerally, FOIA cases should be handled on

                                   5   motions for summary judgment.” Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008)

                                   6   (quoting Miscavige v. IRS, 2 F.3d 366, 369 (11th Cir.1993)); see also Animal Legal Def. Fund v.

                                   7   U.S. Food & Drug Admin., 836 F.3d 987, 989 (9th Cir. 2016) (“Most FOIA cases are resolved by

                                   8   the district court on summary judgment . . . .”). Given the limited nature of discovery typically

                                   9   permitted in FOIA cases, district courts routinely “enter summary judgment on the basis of agency

                                  10   affidavits.” Lane, 523 F.3d at 1134. Reliance on government affidavits is permissible “so long as

                                  11   the affiants are knowledgeable about the information sought and the affidavits are detailed enough

                                  12   to allow the court to make an independent assessment of the government’s claim.” Id. at 1135–36
Northern District of California
 United States District Court




                                  13   (quoting Lion Raisins, Inc. v. U.S. Dep’t of Agric., 354 F.3d 1072, 1079 (9th Cir. 2004)).

                                  14   “Ultimately, an agency’s justification for invoking a FOIA exemption is sufficient if it appears

                                  15   ‘logical’ or ‘plausible.’” Wolf v. C.I.A., 473 F.3d 370, 374–75 (D.C. Cir. 2007).

                                  16          With respect to FOIA Exemption (7)(E), “[t]he legislative history of this exemption makes

                                  17   clear that it is to be applied only to techniques and procedures generally unknown to the public.”

                                  18   Dunaway v. Webster, 519 F. Supp. 1059, 1082 (N.D. Cal. 1981); see also Hamdan v. U.S. Dep’t of

                                  19   Justice, 797 F.3d 759, 777 (9th Cir. 2015) (“We have held that ‘Exemption 7(E) only exempts

                                  20   investigative techniques not generally known to the public.’” (quoting Rosenfeld v. U.S. Dep’t of

                                  21   Justice, 57 F.3d 803, 815 (9th Cir.1995))). Thus, Exemption (7)(E) covers “investigative

                                  22   techniques which are ‘so unique as to warrant the exemption.’” Id. at 1083 (citing Ferguson v.

                                  23   Kelley, 448 F. Supp. 919, 926 (N.D. Ill. 1977)). Where “an agency record discusses the

                                  24   application of a publicly known technique to particular facts, the document is not exempt under

                                  25   7(E). But if a record describes a specific means rather than an application of deploying a

                                  26   particular investigative technique, the record is exempt from disclosure under FOIA.” Am. Civil

                                  27   Liberties Union of N. California v. United States Dep’t of Justice, 880 F.3d 473, 491 (9th Cir.

                                  28   2018) (internal quotations, brackets, and citations omitted).
                                                                                         6
                                            Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 7 of 20




                                   1           In addition, the Ninth Circuit has clarified the scope of the exemption. Exemption (7)(E)

                                   2   protects information that “would disclose techniques and procedures for law enforcement

                                   3   investigations or prosecutions, or would disclose guidelines for law enforcement investigations or

                                   4   prosecutions if such disclosure could reasonably be expected to risk circumvention of the law.” 5

                                   5   U.S.C. § 552(b)(7)(E). The Ninth Circuit has clarified that the phrase “if such disclosure could

                                   6   reasonably be expected to risk circumvention of the law” applies only to the second clause,

                                   7   pertaining to the disclosure of guidelines for law enforcement investigations or prosecutions.

                                   8   Hamdan, 797 F.3d at 778 (citing Allard K. Lowenstein Int’l Human Rights Project v. Dep’t of

                                   9   Homeland Security, 626 F.3d 678, 681 (2d Cir. 2010)). A risk of circumvention of the law is not

                                  10   required where the information would disclose techniques and procedures for such investigations

                                  11   or prosecutions. Id.

                                  12           An agency may “provide a Glomar response, ‘refus[ing] to confirm or deny the existence
Northern District of California
 United States District Court




                                  13   of records where to answer the FOIA inquiry would cause harm cognizable under a FOIA

                                  14   exception.’” Pickard v. Dep’t of Justice, 653 F.3d 782, 785–86 (9th Cir. 2011) (quoting Wolf, 473

                                  15   F.3d at 374). “In determining whether the existence of agency records vel non fits a FOIA

                                  16   exemption, courts apply the general exemption review standards established in non-Glomar

                                  17   cases.” Poulsen v. Dep’t of Def., 373 F. Supp. 3d 1249, 1267 (N.D. Cal. 2019) (citing Wolf, 473

                                  18   F.3d at 374). District courts “review de novo the agency’s use of a FOIA exemption to withhold

                                  19   documents. Yet in conducting de novo review in the context of national security concerns, courts

                                  20   must accord substantial weight to an agency’s affidavit concerning the details of the classified

                                  21   status of the disputed record.” Wolf v. C.I.A., 473 F.3d at 374 (internal quotations omitted)

                                  22   (quoting Miller v. Casey, 730 F.2d 773, 776 (D.C.Cir.1984)); see also Hamdan, 797 F.3d at 770

                                  23   (“[W]hen dealing with properly classified information in the national security context, we are

                                  24   mindful of our limited institutional expertise on intelligence matters, as compared with the

                                  25   executive branch.”).

                                  26   B.      Analysis

                                  27           Exemption 7(E) applies only to investigative techniques that are not generally known to

                                  28   the public. See Rosenfeld, 57 F.3d at 815 (adopting the rule that “Exemption 7(E) only exempts
                                                                                        7
                                         Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 8 of 20




                                   1   investigative techniques not generally known to the public”). Here, the FBI contends that while it

                                   2   “has acknowledged generally [that] it monitors social media as a law enforcement technique, it has

                                   3   not acknowledged whether it uses tools specifically to analyze social media data in conjunction

                                   4   with immigration records or enforcement procedures, or in the transportation security context.”

                                   5   Mot. at 8 (quoting Declaration of Michael Seidel (“Seidel Decl.”) ¶ 13, Docket No. 31-1). Thus,

                                   6   “[c]onfirming or denying the existence of records showing the FBI applies such techniques

                                   7   specific to immigration enforcement or transportation would . . . reveal FBI capabilities, or the

                                   8   lack thereof,” such that the requested information is “properly withheld pursuant to Exemption

                                   9   7(E).” Mot. at 1. The ACLU contends that the FBI has “already disclosed, openly and repeatedly,

                                  10   their use of social media surveillance as a multi-faceted technique,” and that “the FBI’s public

                                  11   disclosures of its reliance on social media surveillance are expansive; they are not substantively

                                  12   circumscribed or otherwise limited to specific aspects of the FBI’s activities.” Opp. at 13. Thus,
Northern District of California
 United States District Court




                                  13   it contends that a Glomar response based on Exemption 7(E) does not apply, regardless of whether

                                  14   it is publicly known that the FBI monitors social media specifically in the immigration or

                                  15   transportation security contexts. The tension between these positions raises several questions.

                                  16          1.      Disclosure by Other Agencies

                                  17          First, does Exemption 7(E) require “the responding agency’s use of a technique” or does it

                                  18   merely focus on “whether a technique or procedure is publicly known”? See Opp. at 15 (emphasis

                                  19   added). In other words, if other federal agencies have disclosed use of social media monitoring in

                                  20   the immigration and transportation contexts, but the FBI has not, does that distinction matter for

                                  21   the purpose of assessing whether the technique is publicly known? Looking first to the text,

                                  22   Exemption 7(E) states: “This section does not apply to matters that are . . . records or information

                                  23   compiled for law enforcement purposes, but only to the extent that the production of such law

                                  24   enforcement records or information . . . would disclose techniques and procedures for law

                                  25   enforcement investigations or prosecutions . . . .” 5 U.S.C. §552 (b)(7)(E). As the ACLU points

                                  26   out, the text does not explicitly “refer to the responding agency’s use of a technique; instead, the

                                  27   focus of the analysis is on whether a technique or procedure is publicly known.” Opp. at 15.

                                  28          The parties focus on American Civil Liberties Union v. C.I.A., 710 F.3d 422 (D.C. Cir.
                                                                                         8
                                           Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 9 of 20




                                   1   2013). In ACLU, the plaintiff filed a FOIA request for CIA records pertaining to the use of

                                   2   drones. Id. at 425. The CIA issued a Glomar response, invoking FOIA Exemptions (b)(1) and

                                   3   (b)(3).4 The ACLU challenged the response under the doctrine of “official acknowledgement.”

                                   4   Id. at 425–26. Relying on the fact that the President, his counterterrorism advisor, and the CIA

                                   5   Director had all acknowledged that the United States uses drone strikes, the Court of Appeal

                                   6   concluded that it was not “logical or plausible” for the CIA to contend that it had not been

                                   7   officially acknowledged that the CIA “at least has an intelligence interest” in such strikes. Id. at

                                   8   429. The Court stated: “Although the[] statements do not acknowledge that the CIA itself

                                   9   operates drones, they leave no doubt that some U.S. agency does.” Id. And because the CIA “is,

                                  10   after all, the Central Intelligence Agency . . . it strains credulity to suggest that an agency charged

                                  11   with gathering intelligence affecting the national security does not have an ‘intelligence interest’

                                  12   in drone strikes, even if that agency does not operate the drones itself.” Id. at 430.
Northern District of California
 United States District Court




                                  13          In ACLU, the court acknowledged that other courts had previously “permitted agencies to

                                  14   give a Glomar response despite the prior disclosure of another, unrelated agency.” ACLU, 710

                                  15   F.3d at 429 n.7 (citing Frugone v. C.I.A., 169 F.3d 772, 774 (D.C. Cir. 1999) (courts “do not deem

                                  16   ‘official’ a disclosure made by someone other than the agency from which the information is being

                                  17   sought”)). However, the court explained that agencies may not give a Glomar response “where the

                                  18   disclosures are made by an authorized representative of the agency’s parent.” Id. Consequently, it

                                  19   concluded that “[a] disclosure made by the President . . . falls on the ‘parent agency’ side of that

                                  20   line,” and therefore that a Glomar response by the CIA was impermissible. Id.

                                  21          Thus, ACLU does not suggest that the known use of a technique by one agency creates

                                  22   public knowledge of use by a different agency, unless it is publicly known that the agency’s

                                  23   parent agency utilizes that technique. Here, the FBI’s parent agency is the Department of Justice,

                                  24   and the ACLU presents no evidence that it is publicly known that the Department of Justice

                                  25   utilizes the social media monitoring techniques in question.

                                  26
                                  27
                                       4
                                        Exemption 1 covers information “specifically authorized under criteria established by an
                                       Executive order to be kept secret in the interest of national defense or foreign policy.” 5 U.S.C. §
                                  28   552(b)(1). Exemption 3 covers information “specifically exempted from disclosure by statute.” 5
                                       U.S.C. § 552(b)(1).
                                                                                          9
                                           Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 10 of 20




                                   1            Given the wide array of evidence indicating (1) that other agencies engage in social media

                                   2   monitoring in the immigration and transportation contexts, and (2) that those agencies cooperate,

                                   3   coordinate, and share information with the FBI, the Court also considers whether such evidence

                                   4   makes it possible to impute, for purposes of applying Exemption 7(E), social media monitoring in

                                   5   the immigration and transportation contexts to the FBI. The ACLU presents extensive evidence

                                   6   that the Department of Homeland Security (“DHS”), U.S. Customs and Border Patrol (“CBP”),

                                   7   U.S. Citizenship and Immigration Services (“USCIS”), Immigration and Customs Enforcement

                                   8   (“ICE”), and the Department of State (“DOS”) engage in social media monitoring5:

                                   9        •   DHS

                                  10               o DHS operates a “Social Media Working Group,” which is an inter-agency initiative

                                  11                   aimed at the coordination of DHS social media screening efforts.” Email

                                  12                   Regarding Social Media Working Group (“SMWG Email”), Docket No. 34-7, Exh.
Northern District of California
 United States District Court




                                  13                   G.

                                  14               o DHS “has convened a Social Media Vetting Task Force . . . to examine the

                                  15                   Department’s current and future us of social media in the DHS vetting process for

                                  16                   operational and intelligence purposes.” Email Regarding Social Media Vetting

                                  17                   Task Force (“SMVT Email”), Docket No. 34-8, Exh. H.

                                  18               o “DHS has established a task force for using social media to screen applicants for

                                  19                   immigration benefits.” DHS’ Pilots for Social Media Screening Need Increased

                                  20                   Rigor to Ensure Scalability and Long-term Success (“Pilots Report”) at PDF p. 3,

                                  21                   Docket No. 34-9, Exh. I.

                                  22               o The Transportation Safety Administration (whose parent agency is DHS) was one

                                  23                   of two agencies known to have a Dataminr6 contract. FBI Justification for Other

                                  24

                                  25   5
                                        The ACLU also observes: “It is telling that none of the other Defendants in this lawsuit . . . have
                                  26   asserted that they can neither confirm nor deny whether they have responsive records. To the
                                       contrary, those Defendants have been producing records in response to the Request.” Id. at 15.
                                  27   6
                                         “Dataminr is the only company authorized by Twitter to provide customers direct access to the
                                  28   full, raw data stream of near real time Tweets.” FBI Justification for Other Than Full and Open
                                       Competition at 4, Docket No. 34-2, Exh. B.
                                                                                        10
                                           Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 11 of 20




                                   1                  Than Full and Open Competition at 4, Docket No. 34-2, Exh. B. TSA “concluded

                                   2                  that Dataminr was the only service that could satisfy their Indicator & Warning

                                   3                  requirements because of the unique relationship between Twitter and Dataminr as

                                   4                  well as Dataminr’s ability to provide near real-time access to the full Twitter

                                   5                  firehose.” Id. This information helped the FBI to conclude “that Dataminr is the

                                   6                  only company in the market that is able to provide the mission critical social media

                                   7                  monitoring needed by the FBI.” Id.

                                   8        •   CBP

                                   9              o Participates in DHS “Social Media Working Group.” SMWG Email.

                                  10              o “While providing social media identifiers is optional [in the Electronic System for

                                  11                  Travel Authorization process], should an applicant choose not to voluntarily

                                  12                  provide social media information as part of his-her application, DHS/CBP may
Northern District of California
 United States District Court




                                  13                  employ tools and search techniques in an attempt to locate and identify public

                                  14                  social media accounts and profiles belonging to the applicant, for use in the

                                  15                  screening and vetting process.” Privacy Compliance Review of the US Customs

                                  16                  and Border Protection Electronic System for Travel Authorization, Docket No. 34-

                                  17                  10, Exh. J.

                                  18              o “[D]esignated CBP personnel monitor publicly available, open source social media

                                  19                  to provide situation awareness and to monitor potential threats of dangers to CBP

                                  20                  personnel and facility operators.” Publicly Available Social Media Monitoring and

                                  21                  Situational Awareness Initiative, Docket No. 34-11, Exh. K.

                                  22              o “Although CBP provides specific notice of social media information to [Electronic

                                  23                  System for Travel Authorization7] applicants, and general notice through this

                                  24                  [Privacy Impact Assessment Update], CBP cannot provide specific and timely

                                  25                  notice to individuals who are subject to CBP review as a result of information

                                  26
                                  27   7
                                         ESTA is a “web-based application and vetting system used by CBP to determine the eligibility of
                                  28   foreign nationals seeking to travel to the United States under the Visa Waiver Program.” Docket
                                       No. 34-10, Exh. J at 1.
                                                                                         11
                                         Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 12 of 20




                                   1                  obtained. Such notice would compromise the integrity of a law enforcement matter

                                   2                  and assist that individual in evading detection.” Privacy Impact Assessment

                                   3                  Update for the Automated Targeting System, Docket No. 34-16, Exh. P at 35.

                                   4      •   USCIS

                                   5             o Participates in DHS “Social Media Working Group.” SMWG Email.

                                   6             o “U.S. Citizenship and Immigration Services began pilots to expand social media

                                   7                  screening of immigration applicants.” Pilots Report at PDF p. 3.

                                   8             o The Fraud Detection and National Security Data System used by USCIS may

                                   9                  conduct “[s]earches of publicly available information, including, but not limited to,

                                  10                  social media sites.” Privacy Impact Assessment for the Fraud Detention and

                                  11                  National Security Data System, Docket 34-14, Exh. N.

                                  12      •   ICE
Northern District of California
 United States District Court




                                  13             o Participates in DHS “Social Media Working Group.” SMWG Email.

                                  14             o “Immigration and Customs Enforcement independently began a pilot to use social

                                  15                  media screening during the visa issuance process.” Pilots Report at PDF p. 3.

                                  16             o “In September 2014 . . . through the Counterterrorism and Criminal Exploitation

                                  17                  Unit, established the Open Source Team as the first Program within ICE to

                                  18                  leverage open source/social media exploitation to expand upon the CTCEU's

                                  19                  established abilities to utilize government and law enforcement databases in the

                                  20                  investigation of national security and public safety concerns that exploit

                                  21                  vulnerabilities in the U.S. immigration system.” Shared Services for Vetting Board

                                  22                  Recommendation, Docket No. 34-12, Exh. L.

                                  23      •   DOS

                                  24             o “[W]e began a pilot exploration of social media screen at 17 posts that adjudicate

                                  25                  K-visa applications and immigrant visa applications for individuals from countries

                                  26                  of concern.” Statement of Michele Bond (Asst. Sect. for Consular Affairs, Dept. of

                                  27                  State) before House Committee on Homeland Security, Docket No 34-6, Exh. F.

                                  28   In addition, the ACLU presents evidence of a high degree of cooperation and information-sharing
                                                                                        12
                                        Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 13 of 20




                                   1   between the FBI and these entities, which—as demonstrated above—are known to use social

                                   2   media monitoring:

                                   3      •   DOS

                                   4             o Screens fingerprints of visa applicants against FBI’s criminal records (Docket No

                                   5                 34-6, Exh. F at PDF p. 4).

                                   6             o Screens visa applicant photos against FBI’s suspected terrorist database (Id. at PDF

                                   7                 p. 5).

                                   8             o Performs continued vetting of visa applicants and recipients in cooperation with the

                                   9                 FBI. Id. at PDF p. 7.

                                  10             o “[H]a[s] visa information sharing agreements under which we widely disseminate

                                  11                 our data to other agencies that may need to learn whether a subject of interest has,

                                  12                 or has ever applied for, a U.S. visa,” and this “continual vetting” is “performed in
Northern District of California
 United States District Court




                                  13                 cooperation with the . . . FBI.” Id. at PDF pp. 7–8.

                                  14             o “Pursuant to various information sharing documents, DHS, DOS, and several

                                  15                 vetting agencies in the law enforcement and intelligence community have

                                  16                 developed a process to share refugee application data in DOS’s Worldwide

                                  17                 Refugee Admissions Processing System (WRAPS) to enable vetting of DOS

                                  18                 WRAPS data against each agency’s respective holdings to identify possible

                                  19                 derogatory information related to individuals seeking refugee status.” Docket No.

                                  20                 34-16, Exh. P at 35.

                                  21      •   DHS

                                  22             o DHS acknowledges “joint casework” and “information sharing” between FBI and

                                  23                 Homeland Security Investigations (“HIS”). Docket No. 34-15, Exh. O at 12.

                                  24             o “The FBI and HSI also have MOUs governing limited coordination on specific

                                  25                 activities, such as investigations of terrorist financing, prosecutions of aliens of

                                  26                 national security interest, and information sharing from DHS alien information

                                  27                 databases.” Id. at 28.

                                  28
                                                                                        13
                                         Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 14 of 20




                                   1      •   CBP

                                   2              o “Although the provision of social media identifiers as part of the ESTA application

                                   3                  may be optional for the [Visa Waiver Program] any information submitted may be

                                   4                  used for national security and law enforcement purposes.” Docket No. 34-10, Exh.

                                   5                  J at 1.

                                   6              o “Social media identifiers provided by [ESTA] applicants are used to conduct

                                   7                  screening, vetting, and law enforcement checks in order to make eligibility

                                   8                  determinations . . . . Social media information, whether provided by an . . .

                                   9                  applicant or located by officers and analysts during the adjudication process, is

                                  10                  used to assist in determining the individual’s eligibility . . . [and] to assist in

                                  11                  determining if the applicant poses a law enforcement or security risk.” Id. at 7.

                                  12      •   USCIS
Northern District of California
 United States District Court




                                  13              o US Citizenship and Immigration Services shares information from its Fraud

                                  14                  Detection and National Security Data System (which may include information from

                                  15                  social media websites) when it receives a request for information or when it

                                  16                  “proactively discloses based on information in the record . . . [Requests for

                                  17                  information] may be received from federal law enforcement agencies, e.g. . . . the

                                  18                  FBI . . . .” Docket No. 34-14, Exh. N at 14, 24.

                                  19          As to “public knowledge,” few courts have addressed whether public knowledge of a

                                  20   technique by some agencies’ can permit an inference of a partner agency’s use of that same

                                  21   technique. There is more guidance from cases analyzing what constitutes “official disclosure.” In

                                  22   that context, “[a] strict test applies” and “[c]lassified information that a party seeks to obtain or

                                  23   publish is deemed to have been officially disclosed only if it (1) is as specific as the information

                                  24   previously released, (2) matches the information previously disclosed, and (3) was made public

                                  25   through an official and documented disclosure.” Wilson v. C.I.A., 586 F.3d 171, 186 (2d Cir.

                                  26   2009) (internal quotation marks omitted) (quoting Wolf, 473 F.3d at 378); see also Pickard, 653

                                  27   F.3d at 787 (construing official disclosure or confirmation as “an intentional, public disclosure

                                  28   made by or at the request of a government officer acting in an authorized capacity by the agency in
                                                                                          14
                                         Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 15 of 20




                                   1   control of the information at issue”).

                                   2          Within the more exacting context of official disclosure, courts have declined to “infer

                                   3   official disclosure of information . . . [from the] release of information by another agency, or even

                                   4   by Congress.” Wilson, 586 F.3d at 186 (citing Frugone, 169 F.3d at 774); see also Mobley v.

                                   5   C.I.A., 806 F.3d 568, 583 (D.C. Cir. 2015) (“Disclosure by one federal agency does not waive

                                   6   another agency’s right to assert a FOIA exemption.”); Nat’l Sec. Counselors v. C.I.A., 898 F.

                                   7   Supp. 2d 233, 288–89 (D.D.C. 2012) (“Agency A says that Agency B has records responsive to a

                                   8   FOIA request, but Agency B says it can neither confirm nor deny that it has any such records. If

                                   9   this is what the plaintiff claims, however, that claim fails as a matter of well-established FOIA

                                  10   law. The D.C. Circuit has consistently held that, for purposes of a Glomar response, it ‘do[es] not

                                  11   deem “official’ a disclosure made by someone other than the agency from which the information

                                  12   is being sought.’” (citing Frugone, 169 F.3d at 774)). One case examining the issue within the
Northern District of California
 United States District Court




                                  13   context of Exemption 7(E) did extend the reasoning of “official disclosure” cases to the “public

                                  14   knowledge” context. See Rosenberg v. U.S. Dep’t of Def., 342 F. Supp. 3d 62, 95 (D.D.C. 2018)

                                  15   (“Plaintiffs cannot seek disclosure of [one agency’s policies] based on another agency’s public

                                  16   disclosure of its policies.”). Thus, the Court finds that the weight of authority suggests that the

                                  17   ACLU cannot seek disclosure of the FBI’s policies based on other agencies having disclosed their

                                  18   own policies, together with acknowledgement that they share information with the FBI.

                                  19          2.      Disclosure of Technique vs. Application of Known Technique

                                  20          Even if the FBI’s use of social media monitoring in the contexts at issue cannot be imputed

                                  21   from the conduct of other agencies, Exemption 7(E) does not protect disclosures of an application

                                  22   of a known technique to particular facts, as distinguished from disclosure of an unknown law

                                  23   enforcement technique.

                                  24          In Rosenfeld, the plaintiff sought information from the FBI about its investigation of free

                                  25   speech protest movements on UC Berkeley’s campus. Rosenfeld, 57 F.3d at 806. The court

                                  26   denied the FBI’s request to withhold under Exemption 7(E) information about the use of pretext

                                  27   phone calls because such a tactic “would leap to the mind of the most simpleminded investigator.”

                                  28
                                                                                         15
                                           Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 16 of 20




                                   1   Id. at 815.8 Thus, the use of pretext phone calls was “generally known to the public.” Id. It

                                   2   rejected the FBI’s argument that the technique at issue was the application of the technique to a

                                   3   particular individual and not disclosable under Exemption 7(E). Id. The court explained: “If we

                                   4   were to follow such reasoning, the government could withhold information under Exemption 7(E)

                                   5   under any circumstances, no matter how obvious the investigative practice at issue, simply by

                                   6   saying that the ‘investigative technique’ at issue is not the practice but the application of the

                                   7   practice to the particular facts underlying that FOIA request.” Id.

                                   8           In Hamdan, by contrast, Plaintiff sought information from multiple federal agencies

                                   9   regarding the role the United States might have played in his detention and torture by the

                                  10   government of the United Arab Emirates. See Hamdan, 797 F.3d at 767–69. The court found that

                                  11   the FBI properly withheld records “related to surveillance and credit searches” under Exemption

                                  12   7(E). It stated: “It is true that credit searches and surveillance are publicly known law
Northern District of California
 United States District Court




                                  13   enforcement techniques. But the affidavits say that the records reveal techniques that, if known,

                                  14   could enable criminals to educate themselves about law enforcement methods used to locate and

                                  15   apprehend persons. This implies a specific means of conducting surveillance and credit searches

                                  16   rather than an application.” Id. at 777–78 (second emphasis added). The court further contrasted

                                  17   a “means of conducting surveillance” with the example of “satellite surveillance of a particular

                                  18   place,” which would be an application of a known technique under Rosenberg [sic].” Id. at 778.

                                  19           Under Rosenfeld and Hamdan, Exemption 7(E) cannot be used to withhold information

                                  20   about a technique that is generally known to the public when what is at issue is a specific

                                  21   application of that technique to a specific context. Conversely, Exemption 7(E) does protect

                                  22   specific means by which an agency uses a technique where the general technique is known, but the

                                  23

                                  24   8
                                         Albuquerque Pub. Co. v. U.S. Dep’t of Justice, 726 F. Supp. 851 (D.D.C. 1989) contains similar
                                  25   language: “[W]e saw nothing exceptional or secret about the techniques . . . described—namely,
                                       the use of wired informants and ‘bugs’ secretly placed in rooms that are under surveillance.
                                  26   Anyone who is familiar with the media, both television and print, is aware that the police use these
                                       and similar techniques in the course of criminal investigations. . . . [T]he government should avoid
                                  27   burdening the Court with an in camera inspection of information pertaining to techniques that are
                                       commonly described or depicted in movies, popular novels, stories or magazines, or on television.
                                  28   These would include, it would seem to us, techniques such as eavesdropping, wiretapping, and
                                       surreptitious tape recording and photographing.” Albuquerque, 726 F. Supp. at 857–58.
                                                                                        16
                                           Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 17 of 20




                                   1   specific means of employing that technique are not. Disclosure of those means would permit

                                   2   people to “educate themselves about law enforcement methods” which could “preclude [the] use

                                   3   [of such techniques] in future cases.” Hamdan, 797 F.3d at 777.

                                   4           Thus, in McCash v. Cent. Intelligence Agency, No. 5:15-CV-02308-EJD, 2017 WL

                                   5   1047022 (N.D. Cal. Mar. 20, 2017), the court found proper the FBI’s withholding of information

                                   6   under Exemption 7(E) because, although the technique was publicly known, “the public does not

                                   7   know how [the technique] works or how it is used in investigations.” Id. at *2. The documents

                                   8   sought included “screenshots of searches conducted within [the known law enforcement database]

                                   9   that show categories of information, specific information fields, crossed-out text, and technical

                                  10   details that ‘would indicate the type of software being utilized and subject it to vulnerability.’ One

                                  11   of the printouts also includes handwritten notes that ‘describe the actions taken by the FBI in

                                  12   searching, the results of the search, and the FBI’s analysis of the results.’” Id.
Northern District of California
 United States District Court




                                  13           As noted above, in this case, the FBI has issued a Glomar response regarding “All records

                                  14   . . . concerning the purchase of, acquisition of, subscription to, payment for, or agreement to use

                                  15   any product or service that searches, analyzes, filters, monitors, or collects content available on

                                  16   any social media network, including but not limited to:

                                  17              a. Records concerning any product or service capable of using social media content in

                                  18                  assessing applications for immigration benefits or admission to the United States;

                                  19              b. Records concerning any product or service capable of using social media content

                                  20                  for immigration enforcement purposes; and

                                  21              c. Records concerning any product or service capable of using social media content

                                  22                  for border or transportation screening purposes.”

                                  23   Mot. at 2. As Mr. Seidel states in his declaration, while the FBI “acknowledged generally [that] it

                                  24   monitors social media as a law enforcement technique,”9 it has not “acknowledged whether it uses

                                  25

                                  26   9
                                         The FBI “has acknowledged generally [that] it monitors social media as a law enforcement
                                  27   technique.” Seidel Decl. ¶ 13; see also Seidel Decl. ¶ 18 (“the FBI has acknowledged it reviews
                                       social media information when generally pursuing its law enforcement duties”). The FBI has
                                  28   described the constant monitoring of social media platforms and exploitation of social media as
                                       “mission-critical.” Docket No. 34-4, Exh. D at PDF pp. 3, 5.
                                                                                       17
                                         Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 18 of 20




                                   1   tools specifically to analyze social media data in conjunction with immigration records or

                                   2   enforcement procedures, or in the transportation security context.” Mot. at 8 (quoting Seidel Decl.

                                   3   ¶ 13); see also Seidel Decl. ¶ 18 (same assertion). He adds that “[c]onfirming or denying the

                                   4   existence of records showing the FBI applies such techniques specific to immigration enforcement

                                   5   or transportation would itself reveal FBI capabilities, or the lack thereof.” Seidel Decl. ¶ 13, 18.

                                   6   In particular, the FBI asserts “[w]hile the FBI has acknowledged generally it monitors social

                                   7   media as a law enforcement technique, it has not acknowledged whether it uses tools specifically

                                   8   to analyze social media data in conjunction with immigration records or enforcement procedures,

                                   9   or in the transportation security context.” Seidel Decl. ¶ 18 (emphasis added)).

                                  10          The problem for Defendants is that disclosure of social media surveillance—a well known

                                  11   general technique—would not reveal the specific means of surveillance. Denying a Glomar

                                  12   response would only reveal in general the application of a known technique by the FBI to
Northern District of California
 United States District Court




                                  13   immigration- or transportation-related investigations. Merely requiring the FBI to answer whether

                                  14   there are documents of the kind requested would not, at this juncture, require the disclosure of

                                  15   those documents which might reveal specific tools and techniques utilized by the FBI. Hence, this

                                  16   case is more akin to Rosenfeld than Hamdan and Albuquerque.

                                  17          3.      Disclosing the FBI’s Incapacity

                                  18          Defendant argues with some logical force that denying the Glomar response could disclose

                                  19   the Agency’s lack of capability. Mr. Seidel states in his declaration, “[c]onfirming or denying the

                                  20   existence of records showing the FBI applies such techniques specific to immigration enforcement

                                  21   or transportation would itself reveal FBI capabilities, or the lack thereof.” Seidel Decl. ¶ 13

                                  22   (emphasis added). Defendants argue that disclosing that the FBI does not have documents

                                  23   pertaining to the purchase or acquisition of social media surveillance products or services would

                                  24   reveal it does not have the capability to monitor social media, and that this would embolden

                                  25   people with criminal and/or terrorist intentions, enabling them to use (or continue using) social

                                  26   media to plan, execute, and publicize their plans. See Mot. at 8–9; see also Seidel Decl. ¶ 20

                                  27   (“Confirming the FBI has no responsive records would allow [people] to continue their social

                                  28   media campaigns focused on spreading their violent messages, without fear of further
                                                                                         18
                                         Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 19 of 20




                                   1   investigative scrutiny while attempting to enter the United States.”). However, the language of

                                   2   Exemption 7(E) refers only to disclosure of techniques and procedures, and not to the lack of any

                                   3   such technique or procedure, and the Ninth Circuit has limited the application of “risk of

                                   4   circumvention” of the law under Exemption 7(E) to guidelines, not techniques and procedures.

                                   5   Hence, it is not clear whether Defendant’s negative inference argument is cognizable under

                                   6   Exemption 7(E). For purposes of this motion, the Court assumes it is. See, e.g., Am. Civil

                                   7   Liberties Union v. Dep’t of Def., No. CV 18-154-M-DWM, 2019 WL 3945845, at *12 (D. Mont.

                                   8   Aug. 21, 2019) (finding that FBI had not justified its Glomar response under Exemption 7(E)

                                   9   because FBI’s contention that “admitting a lack of responsive records could indicate the FBI has

                                  10   failed to detect threats” did not “justify how disclosure of the records’ existence or nonexistence

                                  11   would cause harm”); cf. Am. Civil Liberties Union v. Office of the Dir. of Nat. Intelligence, No. 10

                                  12   CIV. 4419 RJS, 2011 WL 5563520, at *7 (S.D.N.Y. Nov. 15, 2011) (denying withholdings under
Northern District of California
 United States District Court




                                  13   Exemption 1 where Agency relied on “blanket assertion” that “would reveal information about

                                  14   [its] success or lack of success in its collection efforts and about the U.S. Intelligence

                                  15   Community’s capabilities, priorities, and activities” (internal quotations omitted)).

                                  16          Nonetheless, the risk of criminal activity escaping detection thru social media if the FBI

                                  17   were to reveal it has no records is substantially mitigated by two facts. First, it is well known that

                                  18   many related agencies do engage in social media surveillance in the immigration centers and share

                                  19   that information. This lessens the risk that people will be emboldened by the FBI’s disclosure to

                                  20   spread criminal or terrorist messages through social media. Second, even if the FBI were to

                                  21   disclose it has no records of purchasing or acquiring products or services used to surveil social

                                  22   media, that does not mean that the FBI has no such tools at its disposal, as it could have developed

                                  23   such tools internally.

                                  24          The exemptions to FOIA are to be narrowly construed, Rose, 425 U.S. at 361, and the

                                  25   burden of proving their applicability rests with the government. Defendant has not met its burden

                                  26   of justifying the FBI’s Glomar response.

                                  27

                                  28
                                                                                         19
                                        Case 3:19-cv-00290-EMC Document 39 Filed 11/18/19 Page 20 of 20




                                   1                                     IV.      CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES DOJ’s Motion for Partial Summary

                                   3   Judgment with Respect to FBI.

                                   4          This order disposes of Docket No. 31.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 18, 2019

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      20
